  Case: 4:18-cr-00876-JAR-NCC Doc. #: 199-3 Filed: 01/27/20 Page: 1 of 3 PageID #:
                                       1170
                                                                                  ,i-\
  Filed                 19€t40372          1110 2019            Greg Helton, Kndx Circult Clerl(




                                         COMMONWEAITH OF KEN'I'UCKY
                                            27TII JUDICIAL CIRCUIT
                                            KNOX CIRCUITCOURT
                                           FAMILYCOURT DIVISION
                                             cAsENO. l9-CI40372


          ASHUJOSHI,
                                                                                         PETITIONE&
           vs.

          f              I,                                                              REspoNDENr,
          AND THE CARE; CUSTODY AND SUPPORTOF ONE (I) MINOR CTtrLD


              MOTION FOR ORDER RECOGNTZING MARRIAGE AS LEGAL

                   Comes now      tte                                 pro Se, and hereby movcs
                                        Respondent,
                                                             J,                                  thi Court
          punuant to KRS 402.250 for an order rccognizing the party's religious
                                                      -                         ceremony          as a   Iegar

          marriage pu'suant to Kentucky Law. As grounds for firing this motion
                                                                               the Respondent
          slates as follorvs:


              l.   llre parti* participated in a religious cercmony inBowling Green Kentucr.y on

                   June 23. 20r   8.'ihe   Respondent had the coorent   oiher custodian ro enter iffio tbe

                   mnrriage.

              2.   'Ihe Responrlent asks rlut the marriage be recognized
                                                                         as a valid marriage. The

                   Respondenl and Petitioner considored themselves married as ofJune 23, 201E.

                   '[he party's ceremony was pcrformed pursuont
                                                                to the rcquirements ofthe

                   Petitiorer's religious taitl! which is Hinduism.

              3.   Since the parry's date of the marriage, the parties have held fiemselves otrt as

                   being a rnarried couple. The parties now have a minor child together. Respondent



                                                                                                                         ;o
                                                                                                           I
Filed                 19.Cr{0372 fin7120't9                  Greg Helton, Knox Circuit Clerk                     GOVERNI$ENT
                                                                                                                   EXHIBIT
                                                                                                                     Z
Case: 4:18-cr-00876-JAR-NCC Doc. #: 199-3 Filed: 01/27/20 Page: 2 of 3 PageID #:
                                     1171
                                   (
                                                                               ,\t )
l:iled                  19"Ct-00372'.t1t07t2019                   Greg Helton; KnoxCircult Clerk



                    rcquesls th6 Court   b recopizo    the maniago of tho perties whic.h would legitimize

                    the minor child of the panies.

              WHEREITORE, thE Respondent respectfrrlty rcquests            ar1   order   cotrsisffi with thig

           motion

                                                                     Respecffirlly RequesEd,
                                                                     v


                                                                     PRO SE



                                             NOTICEOFEEARryG
                    Notioe is herc@ giv€o thst   tie   aboYe sball be   hought on for hearing at the

           conveaience of lho.Cornt or as soon thereafter as same may be heard




                                                                     PRO SE



                                         C             CATE OF                   CE

                    The undereign€d he.reby certifies tLat   a   tue md conect oopy of the foregoing vas

           served by mailing same ftst-class postage prgpai4 electronic filing or by            tanddelivery

           on the 7e day ofNovemba 2019 t0 fro fo[owiDg:

           ftiginal   to:

           Klox !'aoilY Court
           PO Box 760
                            t10906
           Barbourville, KY

           Copy to:

           Hon. Jemifer S. Nicholson
           PO Box 2636
           Loudou KY 40743
                                                                                                                    a
                                                                                                                    E
                                                                                                                z

                            19-Cl-00372 1t/0712019                creg Holton, Knox Circuit Clerk
F   iled
Case: 4:18-cr-00876-JAR-NCC Doc. #: 199-3 Filed: 01/27/20 Page: 3 of 3 PageID #:
                                     1172
                      i
Filed          't9-ct-00372   11107t2019   Gres Herton,   Kfi:ircuit   cterk




                                                                                   ;o

l-iled        19.Ct.00372     11117t2019   Greg Helton, Knox Clrcuit Clerk
